Citation Nr: 1722960	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The appellant served on active duty from March 1993 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant requested a hearing before a Veterans Law Judge (VLJ) in her April 2012 Form 9.  In May 2012, the appellant indicated, through her representative, that she was unable to attend her scheduled hearing and requested that a VLJ render a decision on her claim based on the evidence of record.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks a determination that the character of her discharge for the period of service from March 1993 to March 1994 is not a bar to VA benefits.  In support of this, she asserts that she was insane at the time she went absent without leave (AWOL), which resulted in her discharge under other than honorable conditions.  See April 16, 2012 Correspondence.  

Regulations define an "insane" person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from her normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education she belongs as to lack the adaptability to make further adjustment to the social customs of the community in which she resides.  38 C.F.R. § 3.354(a) (2016); see also Zang v. Brown, 8 Vet. App. 246, 252-53 (1995) (holding that the phrase "due to a disease" applies to all three circumstances provided for in 30 C.F.R. § 3.354(a)).  

In Gardner v. Shinseki, 22 Vet. App. 415, 420 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in considering a claimant's ability to understand right from wrong and whether he was able to discern the effects of his behavior when determining whether the claimant was insane at the time of the acts leading to an undesirable discharge, as such criteria are not included in the definition of insanity set forth in 38 C.F.R. § 3.354(a).  

In the instant case, the appellant argues that psychological trauma following a sexual assault caused her to go AWOL for 5 days in February 1994, resulting in her missed movement to Honduras, and that she was coerced into agreeing to discharge in lieu of trial by court-martial.  Also, she argues that although she was diagnosed with adjustment disorder in service following her reported sexual assault, she actually had posttraumatic stress disorder (PTSD), which should be considered a mitigating factor in the misconduct that caused her other than honorable characterization of service.  Thus, a medical opinion as to whether the appellant was insane for VA purposes at the time of the actions leading to her discharge under less than honorable conditions is necessary.

Additionally, the Board finds that further development is necessary.  Other than her service treatment records, no other medical records are associated with the appellant's claims file.  In January 2010 and March 2010 statements, the appellant indicated that she received mental health counseling on base at Fort Campbell, Kentucky, following her reported sexual assault.  While her initial sexual assault report and emergency room examination are of record, no records of mental health counseling are present in the appellant's claims file.  In addition, the appellant states that she has a current diagnosis of PTSD diagnosed by a VA psychiatrist.  As such, the AOJ should make separate requests for any outstanding clinical records of mental health treatment, to include treatment received in service, at VA medcial centers, or at any private mental health facilities identified and authorized by the appellant. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all outstanding treatment records relevant to her claim, to include any mental health records from Fort Campbell, Kentucky.  All identified VA records should be added to the claims file.  Any outstanding military treatment, counseling, and hospitalization records should be obtained.  Any properly identified private treatment records should also be obtained if the necessary authorization to obtain the records is provided by the appellant.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the appellant of the unavailability of the records. 

2.  After the above has been completed to the extent possible and available records have been associated with the claims file, the AOJ should arrange for the appellant to undergo a VA psychiatric examination.  All indicated tests and studies are to be performed.  

The claims folder should be made available to the examiner and a detailed history should be obtained regarding the appellant's situation, state of mind, and behavior during service, and in particular around the time of the charged misconduct.  

Following a detailed review of the entire claims file and the appellant's lay statements, the examiner is asked to respond to the following:

a)  At the time the appellant went AWOL, did she, due to disease, including but not limited to depression or PTSD, exhibit a more or less prolonged deviation from her normal method of behavior?

b)  At the time the appellant went AWOL, did she, due to disease, including but not limited to depression or PTSD, interfere with the peace of society?

c)  At the time the appellant went AWOL, was she, due to disease, including but not limited to depression or PTSD, so departed (become antisocial) from the accepted standards of the community to which by birth and education she belongs as to lack the adaptability to make further adjustment to the social customs of the community in which she resides?

d)  Was the appellant otherwise insane at the time she went AWOL?

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



